Citation Nr: 9900612	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-49 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and his attendant, V.H.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a July 1996 decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied eligibility to VA benefits due to 
lack of recognized military service.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he served as a lieutenant colonel 
of the 1st Battalion, 4th Regiment, McKinley Division, 
Fil-American Irregular Troops (FAIT) from July 1942 and to 
March 1945


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant is not eligible 
for VA benefits as a matter of law.


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.



CONCLUSION OF LAW

The criterion of veteran for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101, 107 (West 
1991); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The appellant filed a claim for VA benefits for service 
connection for tuberculosis in January 1972.  He stated that 
he entered active service in July 1942 and was separated from 
March to September 1945.  He indicated that he served as a 
lieutenant colonel of the 1st Battalion, 4th Regiment, 
McKinley Division, Fil-American Irregular Troops (FAIT).  

In September 1982, the United States Army Reserve Personnel 
Center (ARPERCEN) certified that the appellant had no service 
as a member of the Philippine Commonwealth Army including the 
recognized guerillas, in the service of the United States 
Armed Forces.  

The RO denied the appellants claim by letter dated in 
October 1982, based on the certification of ARPERCEN.  

The appellant filed a second claim for VA benefits in June 
1987, indicating that he had been a prisoner of war (POW) 
from November 1944 to February 1945.  

In May 1989, ARPERCEN responded to a second request by the RO 
to verify the appellants service and referred to the 
previous denial of recognized service.  

By letter in July 1989, the RO contacted the National 
Personnel Records Center, providing them with the appellants 
alleged service dates, organization and rank.  Copies of the 
certifications from the Philippine Veterans Affairs Office 
were provided.  

In September 1990, the RO again denied the appellants claims 
based on the May 1989 reply and a subsequent reply in July 
1990 by ARPERCEN.  The RO noted that the evidence of service 
had been forwarded to the United States Department of the 
Army for review.  

The appellant submitted a third claim for VA benefits for 
service connection for vision and hearing impairment in 
October 1994.  The RO denied the appellants request to 
reopen the claim by decision dated in November 1994.  The RO 
included a memorandum for file, which stated that the 
appellant had failed to submit new and material evidence 
sufficient to reopen his claim for benefits.  

By decision dated in November 1995, the RO again denied the 
appellants claim for failure to submit new and material 
evidence.  A similar decision was reached by the RO in 
January 1996.  Again in April 1996, the RO informed the 
appellant that ARPERCEN had certified that he had no 
recognized service and the VA was bound by that decision.  

The appellant submitted a fourth claim for VA benefits for 
service connection for an eye defect and hearing impairment 
in July 1996.  The RO denied the appellants claim in July 
1996, stating that no new information had been submitted 
which provided a reasonable factual basis upon which to 
reconsider the claim.  

In February 1997, the RO received a statement from ARPERCEN 
indicating that no change was warranted on prior negative 
certification upon review of records under the appellants 
alternate name.  


In support of his claims, the appellant submitted many 
records, including duplicates, of his service including the 
following:
? A roster of troops for the 1st Battalion, 4th Regiment, 
McKinley Division, FAIT, received in October 1989, which 
listed the appellant as a lieutenant colonel (Lt. Col.) 
and battalion commanding officer.  The roster was signed 
by the appellant and the executive officer, A.A.S;
? A detailed chronological history of the battalion and his 
actions from July 1942 until March 1945; 
? A May 1943 extract indicating that the appellant would 
assume command of the 1st Battalion, effective that day.  
? A May 1943 special order indicating the appellant was to 
be promoted to Lt. Col.; 
? An order, dated July 1943, issued under the appellants 
signature, for promotions of individuals in the 1st 
Battalion; 
? A service record, dated in September 1946, which indicated 
that the appellant served with the 1st Battalion, 4th 
Infantry Regiment, McKinley Division, FAIT from July 1942 
to July 1945.  The service record further indicated that 
he was attached to D Company, 145th Infantry, 37th Division, 
United States Army under Captain E.C.D.;
? Certification, dated in May 1947, from the Philippine 
Bureau of Prisons, indicating that the appellant was among 
several ex-military prisoners transferred to the New 
Bilibid Prison in November 1944.  The certification 
indicated that the appellant was released in February 
1945; 
? Four affidavits, by M.T.D., dated in May 1947, M.V., dated 
in March 1951, and R.D.A. and P.A., dated in July 1951, 
indicating that that they were aware of the activities of 
FAIT and of the appellants participation in them; 
? A letter, dated in September 1951, from the Bureau of 
Prisons, indicating that he was committed to prison in 
November 1944 by a court martial of the Imperial Japanese 
Forces for a term of seven years for being a guerilla 
member;
? A letter, dated in July 1955, from the Philippine Veterans 
Board, stating that the appellant was a veteran of World 
War II and had served with the McKinley Division of FAIT 
from July 1942 to March 1945; 
? A copy of an award, dated in July 1967, from the Office of 
the President, Republic of the Philippines, indicating 
that the appellant served with the 1st Battalion, 4th 
Infantry, McKinley Division, FAIT and received a 
Philippine Defense Medal, a Philippine Liberation Medal, a 
Philippine Independence Ribbon, and American Defense 
Medal, an Asiatic-Pacific Theater Medal, a World War II 
Victory Medal, a Philippine Republic Presidential Unit 
Citation Badge, and a Distinguished Unit Badge; 
? A July 1968 affidavit, by the appellant, indicating the 
members of his unit who were incarcerated by the Japanese 
and a casualty roster; and 
? A letter, dated in September 1976, from the Philippine 
Veterans Affairs Office, stating that the appellant served 
with FAIT with the rank of Lt. Col. 

At a July 1998 hearing before the undersigned, the appellant 
was not able to understand the oath, and testimony from his 
personal attendant, V.H. was taken.  Transcript, p. 2.  V.H. 
testified that the appellant was a guerrilla and a POW during 
World War II.  She indicated that she had lived in the 
appellants household since she was a small girl, 
approximately 1950, and had been told that he was a former 
member of the guerrillas.  She stated that she had read 
papers in the appellants possession that indicated his 
service.  Transcript, p. 3.  


II. Analysis

As an initial matter, the Board notes that the RO decisions 
in November 1994, November 1995, Janaury 1996 and July 1996, 
denying the appellants claim for VA benefits for the reason 
that the Department of the Army had reported that he had no 
recognized service in the armed forces of the United States.  
However, the proper standard for review for a claim 
previously disallowed due to basic ineligibility is on the 
merits.  The United States Court of Veterans Appeals (Court) 
has held that where an appellant has never attained the 
status of a claimant, as he or she has failed to submit 
any claim well-grounded or otherwise, there is no finally 
decided claim which can be reopened.  See Sarmiento v. Brown, 
7 Vet. App. 80 (1994).  Thus, the Board will address the 
merits of the appellants claim without regard to the earlier 
denial.  

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (1998).  The term veteran of any war means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (1998).  
Service department certified recognized guerrilla service, 
and unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces including the Philippine 
Scouts, or the Commonwealth Army, prior to July 1, 1946), is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and 
(d).  The active service of members of the guerrilla forces 
will be the period certified by the service department.  38 
C.F.R. § 3.9(d).  Active service of a regular Philippine 
Scout or a member of the Philippine Commonwealth Army serving 
with USAFFE will include POW status immediately following a 
period of active duty, or a period of recognized guerrilla 
service or unrecognized guerrilla service under a recognized 
commissioned officer.  38 C.F.R. § 3.9(b) (1998).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) The evidence is a document issued by the 
service department; (2) The document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1998).  When the claimant does not submit evidence 
meeting the above requirements, the VA must request 
verification of service from the service department.  38. 
C.F.R. § 3.203(c).  The Court of Veterans Appeals has held 
that the Secretary has lawfully promulgated regulations 
making service department findings binding on the VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In the instant case, the service department has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
Although the appellant has submitted numerous documents which 
appear to show guerrilla service, the Board is bound by the 
official U. S. service department finding, and thus finds 
that the appellant did not have recognized service so as to 
confer eligibility for VA benefits.  Since the law pertaining 
to eligibility for the claimed benefits is dispositive of 
this issue, the appellants claim must be denied because of 
the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
